DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-30 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 was filed after the mailing date of the non-final rejection on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/30/2020 was filed after the mailing date of the non-final rejection on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/12/2020 was filed after the mailing date of the non-final rejection on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/12/2020 was filed after the mailing date of the non-final rejection on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/05/2021 was filed after the mailing date of the non-final rejection on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/11/2021 was filed after the mailing date of the non-final rejection on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/02/2021 was filed after the mailing date of the non-final rejection on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/02/2021 was filed after the mailing date of the non-final rejection on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/02/2021 was filed after the mailing date of the non-final rejection on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claim 30 has been amended in order to overcome the objections to the claim. Therefore, the objections to claim 30 have been withdrawn.
 Allowable Subject Matter
Claims 10, 20, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Terminal Disclaimer
The terminal disclaimer filed on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/855,266 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 15/413,852 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,764,608 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,771,822 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,681,390 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,250,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,708,628 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-19, 21-28, and 30 of U.S. Patent No. 10,785,505. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 16/987,530 vs. U.S. Patent No. 10,785,505
Instant Application No. 16/987,530 Claims (Difference Emphasis Added)
U.S. Patent No. 10,785,505 Claims (Difference Emphasis Added)
1. A decoder comprising: an extractor configured for extracting, from a data stream representing encoded video information, information related to first and second maximum region sizes, first and second subdivision information, and a maximum hierarchy level, wherein the first maximum region size and the first subdivision information are associated with prediction coding, and the second maximum region size and the second subdivision information are associated with transform coding; a divider configured for: dividing an array of information samples representing a spatially sampled portion of the video information into a first set of root regions based on the first maximum region size, sub-dividing at least one of the first set of root regions into a first set of sub- regions using recursive multi-tree partitioning based on the first subdivision information, based on a size of at least one of the first set of sub-regions and the second maximum region size, dividing at least one of the first set of sub-regions into a second set of root regions of the second maximum region size, and sub-dividing a root region of the second set of root regions into a second set of sub-regions using recursive multi-tree partitioning based on a flag associated with the second subdivision information and the maximum hierarchy level; and a reconstructor configured for reconstructing the array of information samples using prediction coding in accordance with the first set of sub-regions and transform coding in accordance with the second set of sub-regions.

10. The decoder according to claim 1, wherein the second subdivision information includes the flag encoded in the data stream, the flag being a binary flag, different from the information related to second maximum region size, and associated with a corresponding root region of the second set of root regions.
1. A decoder comprising: an extractor configured to extract, from a data stream representing encoded video information, information related to first and second maximum region sizes, first and second subdivision information, and a maximum hierarchy level, wherein the first maximum region size and the first subdivision information are associated with prediction coding, and the second maximum region size and the second subdivision information are associated with transform coding; a divider configured to: divide an array of information samples representing a spatially sampled portion of the video information into a first set of root regions based on the first maximum region size, sub-divide at least some of the first set of root regions into a first set of sub-regions using recursive multi-tree partitioning based on the first subdivision information, based on the size of at least one of the first set of sub-regions and the second maximum region size, divide at least one of the first set of sub-regions into a second set of root regions of the second maximum region size, wherein the second subdivision information includes flag syntax elements encoded in the data stream and different from the information related to second maximum region size, each flag syntax element being associated with a corresponding root region of the second set of root regions and having a binary value, determine, for each of the second set of root regions of the second maximum region size, whether the respective root region of the second set of root regions is to be sub-divided based on the corresponding flag syntax element and responsive to a determination that the corresponding flag syntax element is equal to the binary value of 1, sub-divide the respective root region of the second set of root regions into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision information and the maximum hierarchy level; and a reconstructor configured to reconstruct the array of information samples using prediction coding in accordance with the first set of sub-regions and transform coding in accordance with the second set of sub-regions.
2. The decoder according to claim 1, wherein the reconstructor is configured for, for a sub-region of the first set of sub-regions: computing a prediction signal based on an intra-prediction mode associated with the sub-region and reconstructed samples of a neighboring subset of the second set of sub-regions, computing a reconstructed signal by adding the prediction signal to a reconstructed residual of a subset of the second set of sub-regions associated with the sub-region, and storing the reconstructed signal in a buffer for a next intra-prediction cycle.
2. The decoder according to claim 1, wherein the reconstructor is configured to, for a sub-region of the first set of sub-regions: compute a prediction signal based on an intra-prediction mode associated with the sub-region and reconstructed samples of a neighboring subset of the second set of sub-regions, compute a reconstructed signal by adding the prediction signal to a reconstructed residual of a subset of the second set of sub-regions associated with the sub-region, and store the reconstructed signal in a buffer for a next intra-prediction cycle.
3. The decoder according to claim 1, wherein the divider is configured for performing the division of the array of information samples into the first set of root regions such that the first set of root regions are rectangular blocks of a size determined by the first maximum region size, the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
3. The decoder according to claim 1, wherein the divider is configured to perform the division of the array of information samples into the first set of root regions such that the first set of root regions are rectangular blocks of a size determined by the first maximum region size, the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
4. The decoder according to claim 1, wherein the divider is configured for, in sub-dividing at least one of the first set of root regions, determining whether the first subdivision information indicates that each of the at least one of the first set of root regions is to be sub-divided, based on a determination that the at least one of the first set of root regions is to be sub- divided, sub-dividing that root region into sub-regions of a first hierarchy level according to a partition rule associated with the first hierarchy level, and recursively repeating the determination and sub-division for the sub-regions of the first hierarchy level in order to obtain regions of higher-order hierarchy levels using respective partition rules associated therewith, wherein the determination and sub-division is performed until no further division is to be performed according to the first subdivision.
4. The decoder according to claim 1, wherein the divider is configured to, in sub-dividing at least some of the first set of root regions, determine whether the first subdivision information indicates that each of the at least some of the first set of root regions is to be sub-divided, based on a determination that each of the at least some of the first set of root regions is to be sub-divided, sub-divide that root region into sub-regions of a first hierarchy level according to a partition rule associated with the first hierarchy level, and recursively repeat the determination and sub-division for the sub-regions of the first hierarchy level in order to obtain regions of higher-order hierarchy levels using respective partition rules associated therewith, wherein the determination and sub-division is performed until no further division is to be performed according to the first subdivision.
5. The decoder according to claim 4, wherein the divider is configured for, in accordance with the partition rules associated with the first and higher-order hierarchy levels, sub-dividing into sub-regions of equal size, such that there are an equal number of sub-regions at each hierarchy level.
5. The decoder according to claim 4, wherein the divider is configured to, in accordance with the partition rules associated with the first and higher-order hierarchy levels, sub-divide into sub-regions of equal size, such that there are an equal number of sub-regions at each hierarchy level.
6. The decoder according to claim 4, wherein the first subdivision information includes a partition indication flag indicating whether any of the first set of root regions or the sub- regions at the first or higher-order hierarchy level is sub-divided.
6. The decoder according to claim 4, wherein the first subdivision information includes a partition indication flag indicating whether any of the first set of root regions or the sub-regions at the first or higher-order hierarchy level is sub-divided.
7. The decoder according to claim 1, wherein the extractor is configured for extracting syntax elements associated with the first or second set of sub-regions from the data stream in a depth-first traversal order.
7. The decoder according to claim 1, wherein the extractor is configured to extract syntax elements associated with the first or second set of sub-regions from the data stream in a depth-first traversal order.
8. The decoder according to claim 1, further comprising: a merger configured for combining, based on a first subset of syntax elements of the data stream, spatially neighboring ones of the first set of sub-regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.
8. The decoder according to claim 1, further comprising: a merger configured to combine, based on a first subset of syntax elements of the data stream, disjoint from a second subset of syntax elements of the data stream including the first subdivision information, spatially neighboring ones of the first set of sub-regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.
9. The decoder according to claim 1, further comprising: a predictor configured for predicting the array of information samples from the data stream, wherein the reconstructor is configured for performing a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of information samples to reconstruct the array of information samples.
9. The decoder according to claim 1, further comprising: a predictor configured to predict the array of information samples from the data stream, wherein the reconstructor is configured to perform a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of information samples to reconstruct the array of information samples.
Claim 11 is the same as claim 1 in method form rather than decoder form.
Claim 20 is the same as claim 10 in method form rather than decoder form.
Claim 11 is the same as claim 1 in method form rather than decoder form.

Claim 12 is the same as claim 2 in method form rather than decoder form.
Claim 12 is the same as claim 2 in method form rather than decoder form.
Claim 13 is the same as claim 3 in method form rather than decoder form.
Claim 13 is the same as claim 3 in method form rather than decoder form.
Claim 14 is the same as claim 4 in method form rather than decoder form.
Claim 14 is the same as claim 4 in method form rather than decoder form.
Claim 15 is the same as claim 5 in method form rather than decoder form.
Claim 15 is the same as claim 5 in method form rather than decoder form.
Claim 16 is the same as claim 6 in method form rather than decoder form.
Claim 16 is the same as claim 6 in method form rather than decoder form.
Claim 17 is the same as claim 7 in method form rather than decoder form.
Claim 17 is the same as claim 7 in method form rather than decoder form.
Claim 18 is the same as claim 7 in method form rather than decoder form.
Claim 18 is the same as claim 8 in method form rather than decoder form.
Claim 19 is the same as claim 9 in method form rather than decoder form.
Claim 19 is the same as claim 9 in method form rather than decoder form.
Claim 21 is the same as claim 1 in encoder form rather than method form.
Claim 29 is the same as claim 10 in encoder form rather than decoder form.
Claim 21 is the same as claim 1 in encoder form rather than decoder form.
Claim 22 is the same as claim 2 in encoder form rather than method form.
Claim 22 is the same as claim 2 in encoder form rather than method form.
Claim 23 is the same as claim 3 in encoder form rather than method form.
Claim 23 is the same as claim 3 in encoder form rather than method form.
Claim 24 is the same as claim 4 in encoder form rather than method form.
Claim 24 is the same as claim 4 in encoder form rather than method form.
Claim 25 is the same as claim 5 in encoder form rather than method form.
Claim 25 is the same as claim 5 in encoder form rather than method form.
Claim 26 is the same as claim 6 in encoder form rather than method form.
Claim 26 is the same as claim 6 in encoder form rather than method form.
Claim 27 is the same as claim 6 in encoder form rather than method form.
Claim 27 is the same as claim 7 in encoder form rather than method form.
Claim 28 is the same as claim 6 in encoder form rather than method form.
Claim 28 is the same as claim 8 in encoder form rather than method form.
Claim 30 is the same as claim 1 in non-transitory computer-readable medium form rather than method form.
Claim 30 is the same as claim 1 in non-transitory computer-readable medium form rather than method form.


The differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
On page 14 of the Applicant’s Remarks, the Applicant argues that, “The cited references fail to disclose, at least, the claimed second maximum region size, second subdivision information and maximum hierarchy level, all of which are: (a) separate and different from corresponding maximum region size and subdivision information associated with prediction coding; (b) associated with transform coding, such that regions and sub-regions associated with transform coding are sub-divided or partitioned accordingly; and (c) expressly encoded in and extracted from a data stream.”
However, the Examiner respectfully disagrees with the Applicant’s Remarks. Firstly, Chen discloses that the syntax information for the coded unit includes a maximum size value, wherein the maximum size value indicates a size of a largest one of the plurality of video blocks in the coded unit [See Chen, 0025]. Syntax information for a coded unit comprising a plurality of macroblocks may indicate the maximum size of the macroblocks, e.g., 16x16 pixels, 32x32 pixels, 64x64 pixels, or other larger sized macroblocks in the coded unit [See Chen, 0105]. Thus, the maximum size of the macroblocks can be identified or another large size of the macroblocks. The transform size flag values are coded into the bitstream [See Chen, 0101]. The coding unit determines a transform-size flag for the 16x16 partition [See Chen, 0148]. The maximum size of the coding blocks used for transform coding are either 16x8 or 8x16 depending on the transform-size flag [See Chen, 0148]. Thus, the maximum size of the blocks for transform coding is extracted from the bitstream and determined using the transform-size flag values. Secondly, The syntax information for a block is forwarded from entropy coding unit 52 to either motion compensation unit 54 or intra-prediction unit 55, e.g., depending on the coding mode of the block [See Chen, 0105]. A decoder may use the maximum size indicator in the syntax of a coded unit to select a syntax decoder for the coded unit [See Chen, 0105]. Using the syntax decoder specified for the maximum size, the decoder can then properly interpret and process the large-sized macroblocks include in the coded unit [See Chen, 0105]. Thus, the maximum size of the coding unit is applied to the intra prediction coding. Lastly, the syntax information is encoded into the bitstream and sent to the decoding unit.
On pages 14-15 of the Applicant’s Remarks, the Applicant argues that, “As such, Chen merely provides maximum size information for macroblock coding units (which relate to prediction coding), and a transform coding related flag that indicates a type of transform coding related to a transform size. However, Chen is silent regarding maximum size information and subdivision information associated with transform coding (different from the maximum size and level information for macroblocks) in accordance with which "at least one of the first set of sub-regions into a second set of root regions of the second maximum region size" is divided, and "a root region of the second set of root regions [is subdivided] into a second set of sub-regions using recursive multi-tree partitioning based on a flag associated with the second subdivision information and the maximum hierarchy level," as claimed. A description of a flag indicating a size-related type of transform coding in no way discloses or even suggests maximum size information and subdivision information associated with transform coding based on which a first sub-region (e.g., a macroblock or block of prediction coding) is divided into a second region (e.g., a transform block) of a specific transform coding-related maximum size as extracted from the data stream. Indeed, Chen is silent regarding any partitioning-based relationship between blocks of prediction coding and blocks of transform coding. Further, a mere mention of using 4x4 or 8x8 transform (as in para. [0082] of Chen) does not teach or indicate specific transform coding-related subdivision information extracted from the data stream based on which a root region of the second set of root regions (e.g., transform block) is sub-divided into a second set of sub-regions ( e.g., transform sub-blocks) using recursive multi-tree partitioning. In Chen, there is no maximum transform block size and no transform coding-related subdivision information, both encoded in the data stream, and there is no (hierarchical) partitioning or dividing of transform blocks.”
However, the Examiner respectfully disagrees with the Applicant’s Remarks. Chen discloses that the syntax information for the coded unit includes a maximum size value, wherein the maximum size value indicates a size of a largest one of the plurality of video blocks in the coded unit [See Chen, 0025]. Chen discloses an apparatus comprising a video decoder configured to receive a coded unit comprising a plurality of video blocks, wherein at least one of the plurality of video blocks comprises a size of more than 16x16 pixels, receive syntax information for the coded unit that includes a maximum size value, wherein the maximum size value indicates a size of a largest one of the plurality of video blocks in the coded unit, select a block-type syntax decoder according to the maximum size value, and decode each of the plurality of video blocks in the coded unit using the selected block-type syntax decoder [See Chen, 0029]. As discussed in greater detail below, the syntax information for the coded unit may comprise a maximum size indicator that indicates a maximum size of macroblocks used in the coded unit [See Chen, 0067]. In this manner, the encoder may inform a decoder as to what syntax to expect for macroblocks of the coded unit [See Chen, 0067]. When the maximum size of macroblocks comprises 16x16 pixels, the decoder may expect standard H.264 syntax and parse the macroblocks according to H.264-specified syntax [See Chen, 0067]. However, when the maximum size of macroblocks is greater than 16x16, e.g., comprises 64x64 pixels, the decoder may expect modified and/or additional syntax elements that relate to processing of larger macroblocks, as described by this disclosure, and parse the macroblocks according to such modified or additional syntax [See Chen, 0067]. Entropy decoding unit 52 entropy-decodes the received bitstream to generate quantized coefficients and syntax elements (e.g., motion vectors, CBP values, QPY values, transform size flag values, MB64_delta_QP values) [See Chen, 0105]. Entropy decoding unit 52 may parse the bitstream to identify syntax information in coded units such as frames, slices and/or macroblock headers [See Chen, 0105]. Syntax information for a coded unit comprising a plurality of macroblocks may indicate the maximum size of the macroblocks, e.g., 16x16 pixels, 32x32 pixels, 64x64 pixels, or other larger sized macroblocks in the coded unit [See Chen, 0105]. Thus, the maximum size of the macroblocks can be identified or another large size of the macroblocks. The syntax information for a block is forwarded from entropy coding unit 52 to either motion compensation unit 54 or intra-prediction unit 55, e.g., depending on the coding mode of the block [See Chen, 0105]. A decoder may use the maximum size indicator in the syntax of a coded unit to select a syntax decoder for the coded unit [See Chen, 0105]. Using the syntax decoder specified for the maximum size, the decoder can then properly interpret and process the large-sized macroblocks include in the coded unit [See Chen, 0105]. Thus, the maximum size of the coding unit is applied to the intra prediction coding. The transform size flag values are coded into the bitstream [See Chen, 0101]. The coding unit determines a transform-size flag for the 16x16 partition [See Chen, 0148]. The maximum size of the coding blocks used for transform coding are either 16x8 or 8x16 depending on the transform-size flag [See Chen, 0148]. Thus, the maximum size of the blocks for transform coding is extracted from the bitstream and determined using the transform-size flag values.

    PNG
    media_image1.png
    763
    581
    media_image1.png
    Greyscale

As can be seen above in Fig. 4A and below in Fi. 5, the division of the coding unit occurs on a level basis. The maximum size of the coding unit could be 64x64 which is divided into 4 units of 32x32 which is the second largest coding unit.

    PNG
    media_image2.png
    734
    573
    media_image2.png
    Greyscale

Determinations are occurring when the blocks are being partitioned based on syntax information that has been encoded with the blocks. When a block at one level is partitioned using four equally-sized sub-blocks, any or all of the sub-blocks may be partitioned according to the partition patterns of the next level [See Chen, 0113]. That is, for an NxN block that has been partitioned at level x into four equally sized sub-blocks (N/2)x(N/2), any of the (N/2)x(N/2) sub-blocks can be further partitioned according to any of the partition patterns of level x+1 [See Chen, 0113]. Thus, a 32x32 pixel sub-block of a 64x64 pixel macroblock at level 0 can be further partitioned according to any of the patterns shown in FIG. 4A at level 1, e.g., 32x32, 32x16 and 32x16, 16x32 and 16x32, or 16x16, 16x16, 16x16 and 16x16 [See Chen, 0113]. Likewise, where four 16x16 pixel sub-blocks result from a 32x32 pixel sub-block being partitioned, each of the 16x16 pixel sub-blocks can be further partitioned according to any of the patterns shown in FIG. 4A at level 2 [See Chen, 0113]. Where four 8x8 pixel sub-blocks result from a 16x16 pixel sub-block being partitioned, each of the 8x8 pixel sub-blocks can be further partitioned according to any of the patterns shown in FIG. 4A at level 3 [See Chen, 0113].
On page 15 of the Applicant’s Remarks, the Applicant argues that, “Gonzalez fails to cure the foregoing deficiencies of Chen as Gonzalez is cited as allegedly teach recursive partitioning. But Gonzalez does not teach or suggest maximum size information and subdivision information associated with transform coding (different from the maximum size and level information for macroblocks) in accordance with which "at least one of the first set of sub-regions into a second set of root regions of the second maximum region size" is divided, and a "root region of the second set of root regions [is sub-divided] into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision information and the maximum hierarchy level," as claimed.”
The Examiner never stated that Gonzalez teach or suggest maximum size information and subdivision information associated with transform coding. See the remarks above in regards to the arguments to the claim limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-15, 21-25, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (Hereafter, “Chen”) [US 2010/0086031 A1] in view of Gonzalez [US 2007/0005795 A1].
In regards to claim 1, Chen discloses a decoder comprising: an extractor configured for extracting, from a data stream representing encoded video information ([Fig. 3] encoded video bitstream), information related to first and second maximum ([0024] generating syntax information for the coded unit that includes a maximum size value, wherein the maximum size value indicates a size of a largest one of the plurality of video blocks in the coded unit) region sizes ([0101] The coded bitstream may include entropy coded residual transform coefficient blocks, motion vectors for such blocks, MB64_delta_QP values for each 64.times.64 pixel macroblock, and other syntax elements including, for example, macroblock-type identifier values, coded unit headers indicating the maximum size of macroblocks in the coded unit, QPY values, coded block pattern (CBP) values, values that identify a partitioning method of a macroblock or sub-block, and transform size flag values, as discussed in greater detail below.), first and second subdivision information ([0133] encoders and/or decoders utilize hierarchical CBP values to represent various partition levels of blocks), and a maximum hierarchy level ([0202] In some examples, the minimum size value indicates the minimum partition size in the coded unit. The minimum partition size, e.g., the smallest block in a coded unit, in this manner may be used to determine a maximum length for the hierarchical coded block pattern.), wherein the first maximum region size and the first subdivision information are associated with prediction coding ([0082] predictive coding (intra or inter) occur prior to the transform coding), and the second maximum region size ([0082] 8x8 blocks or [0142] 16x8 or 8x16 blocks depending on the transform-size flag values) and the second subdivision information are associated with transform coding ([0082] the transforms are considered the 4x4 or 8x8 blocks); a divider configured for: dividing an array of information samples representing a spatially sampled portion of the video information into a first set of root regions ([Fig. 6] the 64x64 macroblock is set with the CBP64 value and the CBP32 values are determined for each 32x32 macroblock) based on the first maximum region size ([Fig. 5] the 64x64 block in level 0 is divided into 4 32x32 blocks in level 1 based on the CBP values), sub-dividing at least one of the first set of root regions into a first set of sub- regions using ([Fig. 6] the 32x32macroblock is set with the CBP32 value and the CBP16 values are determined for each 16x16 macroblock) based on the first subdivision information ([Fig. 5] the 4 32x32 blocks in level 1 are divided into 16 16x16 blocks in level 2 based on the CBP values), based on a size of at least one of the first set of sub-regions and the second maximum region size ([Fig. 4A and 0142] the 16x16 block is greater than the 8x8, 16x8, or 8x16 block size), dividing at least one of the first set of sub-regions into a second set of root regions [Fig. 8] of the second maximum region size ([Fig. 4A] a 16x16 block can be divided into 4 8x8 blocks), and sub-dividing a root region of the second set of root regions into a second set of sub-regions using ([0113] When a block at one level is partitioned using four equally-sized sub-blocks, any or all of the sub-blocks may be partitioned according to the partition patterns of the next level. That is, for an NxN block that has been partitioned at level x into four equally sized sub-blocks (N/2)x(N/2), any of the (N/2)x(N/2) sub-blocks can be further partitioned according to any of the partition patterns of level x+1. Thus, a 32x32 pixel sub-block of a 64x64 pixel macroblock at level 0 can be further partitioned according to any of the patterns shown in FIG. 4A at level 1, e.g., 32x32, 32x16 and 32x16, 16x32 and 16x32, or 16x16, 16x16, 16x16 and 16x16. Likewise, where four 16x16 pixel sub-blocks result from a 32x32 pixel sub-block being partitioned, each of the 16x16 pixel sub-blocks can be further partitioned according to any of the patterns shown in FIG. 4A at level 2. Where four 8x8 pixel sub-blocks result from a 16x16 pixel sub-block being partitioned, each of the 8x8 pixel sub-blocks can be further partitioned according to any of the patterns shown in FIG. 4A at level 3.) associated with the second subdivision information ([Fig. 4A] the 8x8 blocks can be divided into 4x4 blocks) and the maximum hierarchy level ([0202] In some examples, the minimum size value indicates the minimum partition size in the coded unit. The minimum partition size, e.g., the smallest block in a coded unit, in this manner may be used to determine a maximum length for the hierarchical coded block pattern.); and a reconstructor configured for reconstructing the array of information samples using prediction coding in accordance with the first set of sub-regions and transform coding in accordance with the second set of sub-regions ([0109] Summer 64 sums the residual blocks with the corresponding prediction blocks generated by motion compensation unit 54 or intra-prediction unit to form decoded blocks.  If desired, a deblocking filter may also be applied to filter the decoded blocks in order to remove blockiness artifacts.  The decoded video blocks are then stored in reference frame store 62, which provides reference blocks for subsequent motion compensation and also produces decoded video for presentation on a display device (such as device 32 of FIG. 1).).
Chen fails to explicitly disclose recursive multi-tree partitioning.
Gonzalez discloses recursive multi-tree partitioning ([0381] tree splitting method to recursively partition each frame into smaller polygons).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Chen with the explicit teachings of recursive tree partitioning as taught by Gonzalez. The motivation behind this modification would have been to improve the encoding of data [See Gonzalez].

In regards to claim 2, the limitations of claim 1 have been addressed. Chen discloses wherein the reconstructor is configured for, for a sub-region of the first set of sub-regions: computing a prediction signal based on an intra-prediction mode associated with the sub-region and reconstructed samples of a neighboring subset of the second set of sub-regions ([Fig. 2 and 0093] the intra-coded block results from the reconstructed video block in the intra prediction unit 37), computing a reconstructed signal ([0096] the resulting intra- or inter-coded block to summer 48 to generate residual block data and to summer 51 to reconstruct the encoded block for use as a reference frame) by adding the prediction signal to a reconstructed residual of a subset of the second set of sub-regions associated with the sub-region ([Fig. 2] the reconstructed residual blocks are added to the summer to generate the residual blocks), and storing the reconstructed signal in a buffer for a next intra-prediction cycle ([Fig. 2] the reconstructed video blocks are stored in the reference frame store 34).

In regards to claim 3, the limitations of claim 1 have been addressed. Chen discloses wherein the divider is configured for performing the division of the array of information samples into the first set of root regions ([Fig. 6] the 64x64 macroblock is set with the CBP64 value and the CBP32 values are determined for each 32x32 macroblock) such that the first set of root regions are rectangular blocks of a size determined by the first maximum region size ([Fig. 5] the 64x64 block in level 0 is divided into 4 32x32 blocks in level 1 based on the CBP values), the rectangular blocks are arranged in an order to gaplessly cover the array of information samples [Fig. 5].

In regards to claim 4, the limitations of claim 1 have been addressed. Chen discloses wherein the divider is configured for, in sub- dividing at least one of the first set of root regions, determining whether the first subdivision information indicates that each of the at least one of the first set of root regions is to be sub-divided ([Fig. 5] the CBP values of the 32x32 blocks), based on a determination that the at least one of the first set of root regions is to be sub- divided, sub-dividing that root region into sub-regions of a first hierarchy level according to a partition rule associated with the first hierarchy level ([Fig. 5] 32x32 blocks are subdivided into 16x16 blocks if the CBP values are determined to be that), and recursively repeating the determination and sub-division for the sub-regions of the first hierarchy level in order to obtain regions of higher-order hierarchy levels using respective partition rules associated therewith ([Fig. 5] 32x32 blocks are subdivided into 16x16 blocks if the CBP values are determined to be that), wherein the determination and sub-division is performed until no further division is to be performed according to the first subdivision ([Fig. 5] the 32x32 blocks are subdivided into 16x16 blocks according to their CBP values).

In regards to claim 5, the limitations of claim 4 have been addressed. Chen discloses wherein the divider is configured for, in accordance with the partition rules associated with the first and higher-order hierarchy levels, sub-dividing into sub-regions of equal size, such that there are an equal number of sub-regions at each hierarchy level [Fig. 5].

Claim 11 list all the same elements of claim 1, but in method form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.

Claim 12 list all the same elements of claim 2, but in method form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.

Claim 13 list all the same elements of claim 3, but in method form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.

Claim 14 list all the same elements of claim 4, but in method form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14.

Claim 15 list all the same elements of claim 5, but in method form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.

Claim 21 list all the same elements of claim 1, but in encoder form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 21.

Claim 22 list all the same elements of claim 2, but in encoder form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 22.

Claim 23 list all the same elements of claim 3, but in encoder form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 23.

Claim 24 list all the same elements of claim 4, but in encoder form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 24.

Claim 25 list all the same elements of claim 5, but in encoder form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 25.

Claim 30 list all the same elements of claim 1, but in non-transitory computer-readable medium form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 3.

Claims 6, 16, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Gonzalez in further view of Kondo et al. (Hereafter, “Kondo”) [US 6,408,097 A1].
In regards to claim 6, the limitations of claim 4 have been addressed. Chen discloses wherein the first subdivision information includes a partition indication ([0133] encoders and/or decoders utilize hierarchical CBP values to represent various partition levels of blocks).
Chen fails to explicitly disclose partition indication flags.
Kondo discloses partition indication flags ([Col. 2] division determination flag for determining the way of division of a block).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Chen with the use of division determination flags for the blocks as taught by Kondo. The motivation behind this modification would have been to improve the coding of the inputted picture signal [See Kondo].

Claim 16 list all the same elements of claim 6, but in method form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.

Claim 26 list all the same elements of claim 6, but in encoder form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 26.

Claims 7, 17, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Gonzalez in further view of Wan [US 2004/0028049 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Chen fails to explicitly disclose wherein the extractor is configured for extracting syntax elements associated with the first or second set of sub-regions from the data stream in a depth-first traversal order.
Wan discloses wherein the extractor is configured for extracting syntax elements associated with the first or second set of sub-regions from the data stream in a depth-first traversal order ([0043] the encoding of the tree hierarchy can be performed in a depth-first manner).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Chen with the depth-first manner as taught by Wan. The motivation behind this modification would have been to improve the compression of the data [See Wan].

Claim 17 list all the same elements of claim 7, but in method form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 17.

Claim 27 list all the same elements of claim 7, but in encoder form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 27.

Claims 8, 18, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Gonzalez in further view of Divorra Escoda et al. (Hereafter, “Divorra”) [US 2009/0196517 A1].
In regards to claim 8, the limitations of claim 1 have been addressed. Chen fails to explicitly disclose further comprising: a merger configured for combining, based on a first subset of syntax elements of the data stream, spatially neighboring ones of the first set of sub-regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.
Divorra discloses further comprising: a merger configured for combining, based on a first subset of syntax elements of the data stream ([0077] syntax-based approach is used in order to adaptively enable the use of bigger frame partitions), spatially neighboring ones of the first set of sub-regions to obtain an intermediate subdivision of the array of information samples ([0075] the ability to adaptively merge or group blocks into "super-macroblocks", by merging blocks from the initial uniform grid in the set of possible frame partitions, without needing major changes into the structure, architecture and/or coding tables of the decoder), wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision ([0069-0072 and Fig. 4] the deblocking filter uses the super-macroblocks in order to output the decoded picture).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Chen with the merging of blocks in the partitioning of the frame as taught by Divorra. The motivation behind this modification would have been to reduce the resolution in partitioning [See Divorra].

Claim 18 list all the same elements of claim 8, but in method form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 18.

Claim 28 list all the same elements of claim 8, but in encoder form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 28.
Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Gonzalez in further view of Lee et al. (Hereafter, “Lee”) [US 2011/0243249 A1] in view of Lee et al. (Hereafter, “Lee096” [US 2011/0019096 A1].
In regards to claim 9, the limitations of claim 1 have been addressed. Chen fails to explicitly disclose further comprising: a predictor configured for predicting the array of information samples from the data stream, wherein the reconstructor is configured for performing a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of information samples to reconstruct the array of information samples.
Lee discloses further comprising: a predictor configured for predicting the array of information samples from the data stream, wherein the reconstructor is configured for performing a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of information samples to reconstruct the array of information samples ([0179] Encoded image data of the datastream received by the decoder 1450 passes through an entropy decoder 1455 and an inverse-quantization/inverse-transform unit 1460 and then is restored as a residual component of a spatial domain. Image data of the spatial domain is created by synthesizing a reference image output from a predictor 1475 and the residual component, and a restored image of a current original image may be output by passing through a deblocking filter 1465 and a loop filtering unit 1470. The restored image may be used as a reference image for a next original image.).
Lee096 discloses perform a spectral-to-spatial domain transform coding ([0029] Spectral measurement 101 is divided into frequency bands (spatial) of interest that may be selected empirically or specifically, detecting quality of content and correlating quality with the frequency band of enhancements.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Chen with the prediction and reconstruction of the image data using residual in the spatial domain as taught by Lee. The motivation behind this modification would have been to minimize an error between an original image corresponding to the maximum coding unit 1500 and a restored image by decoding based on the coding units according to the tree-structure, so that spatial correlation of pixels inside a coding unit is improved [See Lee, Para. 0189]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Chen with the dependency of granularity on division of the frame and the transfer from spectral to spatial as taught by Lee096. The motivation behind this modification would have been the enhancement of the video image quality [See Lee096].

Claim 19 list all the same elements of claim 9, but in method form rather than decoder form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482